                                                            1   Benjamin W. Reeves (#025708)
                                                                Emily Gildar Wagner (#028811)
                                                            2   SNELL & WILMER L.L.P.
                                                                One Arizona Center
                                                            3   400 E. Van Buren
                                                                Phoenix, AZ 85004-2202
                                                            4   Telephone: (602) 382-6000
                                                                Facsimile: (602) 382-6070
                                                            5   E-mail: breeves@swlaw.com
                                                                         ewagner@swlaw.com
                                                            6   Attorneys for the Official Committee of Unsecured Creditors
                                                            7

                                                            8                    IN THE UNITED STATES BANKRUPTCY COURT

                                                            9                             FOR THE DISTRICT OF ARIZONA

                                                           10   In Re:                                        Proceedings Under Chapter 11
                                                           11   EVEN STEVENS SANDWICHES, LLC, et              Case No. 2:19-bk-03236-DPC
                                                                al.,
                                                           12                                                 (Jointly Administered)
                   One Arizona Center, 400 E. Van Buren




                                                                                     Debtors.
          Wilmer




                                                           13                                                 POSITION STATEMENT ON
                         Phoenix, Arizona 85004




                                                                                                              CONVERSION
                              LAW OFFICES


                              (602) 382-6000




                                                           14
Snell &L.L.P.




                                                                This Filing Applies to:
                                                           15
                                                                  All Debtors
                                                           16
                                                                  Specified Debtors:
                                                           17

                                                           18

                                                           19            The Official Committee of Unsecured Creditors (the “Committee”) for Even
                                                           20   Stevens Sandwiches, LLC, Even Stevens Utah, LLC, Even Stevens Idaho, LLC, and Even
                                                           21   Stevens Washington, LLC (collectively, the “Debtors”), by and through undersigned
                                                           22   counsel, hereby provides its position on conversion of the bankruptcy cases to Chapter 7
                                                           23   proceedings.
                                                           24            While the Debtors have provided proposals and projections to the Committee
                                                           25   regarding a revised sale agreement and plan of reorganization, such proposals and
                                                           26   projections will still require significant time and effort to negotiate, document, and
                                                           27   prosecute a finally approved transaction. The Committee has received no assurance that
                                                           28   the unsecured creditors will receive a meaningful, or any, recovery under an amended


                                                          Case 2:19-bk-03236-DPC       Doc 601 Filed 02/02/21 Entered 02/02/21 16:49:29      Desc
                                                                                        Main Document    Page 1 of 4
                                                            1   plan of reorganization.   Given the amount of administrative claimants and priority
                                                            2   creditors ahead of unsecured creditors, coupled with the lack of any concrete assurances
                                                            3   that unsecured creditors will receive anything on account of the Debtors’ amended plan of
                                                            4   reorganization, the Committee cannot advocate for continued Chapter 11 proceedings.
                                                            5         If the cases are converted, the Committee requests that the conversion order
                                                            6   provide that the Chapter 7 Trustee(s) will have an additional year to bring preference
                                                            7   actions under 11 U.S.C. § 546(a).
                                                            8         Wherefore, the Committee has no opposition to this Court converting the
                                                            9   bankruptcy cases to Chapter 7 proceedings.
                                                           10         DATED this 2nd day of February, 2021.
                                                           11                                           SNELL & WILMER L.L.P.
                                                           12
                   One Arizona Center, 400 E. Van Buren
          Wilmer




                                                           13                                        By: /s/ Emily Gildar Wagner
                         Phoenix, Arizona 85004




                                                                                                        Benjamin W. Reeves
                              LAW OFFICES


                              (602) 382-6000




                                                           14                                           Emily Gildar Wagner
Snell &L.L.P.




                                                                                                        One Arizona Center
                                                           15                                           400 E. Van Buren St., Ste. 1900
                                                                                                        Phoenix, AZ 85004-2202
                                                           16                                           Attorneys for the Committee
                                                           17   E-FILED this 2nd day of February, 2021 and
                                                                E-MAILED to the following:
                                                           18
                                                                Pernell W. McGuire
                                                           19   M. Preston Gardner
                                                                DAVIS MILES MCGUIRE GARDNER PLLC
                                                           20   40 E. Rio Salado Pkwy, #425
                                                                Tempe, AZ 85281
                                                           21   pmcguire@davismiles.com
                                                                pgardner@davismiles.com
                                                           22   Attorneys for the Debtors
                                                           23   Michael S. Steck
                                                                CLARIOR LAW
                                                           24   1173 South 250 West #206
                                                                St. George, UT 84770
                                                           25   michael@clariorlaw.com
                                                                Attorney for Steven Down
                                                           26
                                                                Jennifer Giaimo
                                                           27   OFFICE OF THE U.S. TRUSTEE
                                                                230 N. First Ave., Ste. 204
                                                           28   Phoenix, AZ 85003
                                                                                                             2
                                                          Case 2:19-bk-03236-DPC     Doc 601 Filed 02/02/21 Entered 02/02/21 16:49:29         Desc
                                                                                      Main Document    Page 2 of 4
                                                            1   jennifer.a.giaimo@usdoj.gov
                                                                U.S. Trustee
                                                            2
                                                                Adam Nach
                                                            3   Stuart Bradley Rodgers
                                                                LANE & NACH, P.C.
                                                            4   2001 East Campbell, Ste. 103
                                                                Phoenix, AZ 85016
                                                            5   adam.nach@lane-nach.com
                                                                stuart.rodgers@lane-nach.com
                                                            6   Attorneys for the Chapter 7 Trustee
                                                            7   Patrick A. Clisham
                                                                Michael P. Rolland
                                                            8   ENGELMAN BERGER, P.C.
                                                                3636 N. Central Ave., Ste. 700
                                                            9   Phoenix, AZ 85012
                                                                pac@eblawyers.com
                                                           10   mpr@eblawyers.com
                                                                Attorneys for USBC Real Estate, LLC
                                                           11
                                                                James L. Ugalde
                                                           12   QUARLES & BRADY LLP
                   One Arizona Center, 400 E. Van Buren




                                                                Renaissance One
          Wilmer




                                                           13   Two North Central Ave.
                         Phoenix, Arizona 85004




                                                                Phoenix, Arizona 85004ဨ2391
                              LAW OFFICES


                              (602) 382-6000




                                                           14   james.ugalde@quarles.com
Snell &L.L.P.




                                                                Attorneys for CBDG Grant Road Car Wash, LLC
                                                           15
                                                                George U. Winney
                                                           16   GAMMAGE & BURNHAM
                                                                Two N. Central Ave., 15th Floor
                                                           17   Phoenix, AZ 85004
                                                                gwinney@gblaw.com
                                                           18   Attorneys for 40th Street Developers, LLC and E. N. Richmond Trust
                                                           19   Scott B. Cohen
                                                                Michael P. Rolland
                                                           20   ENGELMAN BERGER, P.C.
                                                                3636 N. Central Ave., Ste. 700
                                                           21   Phoenix, AZ 85012
                                                                sbc@eblawyers.com
                                                           22   mpr@eblawyers.com
                                                                Attorneys for BS Property, LLC
                                                           23
                                                                Thomas H. Allen
                                                           24   Cody D. Vandewerker
                                                                ALLEN BARNES & JONES, PLC
                                                           25   1850 N. Central Ave., Ste. 1150
                                                                Phoenix, AZ 85004
                                                           26   tallen@allenbarneslaw.com
                                                                cvandewerker@allenbarneslaw.com
                                                           27   Attorneys for Skyline JSY, LLC
                                                           28
                                                                                                          3
                                                          Case 2:19-bk-03236-DPC     Doc 601 Filed 02/02/21 Entered 02/02/21 16:49:29   Desc
                                                                                      Main Document    Page 3 of 4
                                                            1   Susan M. Freeman
                                                                Nicholas Bauman
                                                            2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                                201 E. Washington St., Ste. 1200
                                                            3   Phoenix, AZ 85004
                                                                sfreeman@lrrc.com
                                                            4   nbauman@lrrc.com
                                                                Attorneys for University Village Limited Partnership
                                                            5
                                                                Kathryn Ore
                                                            6   PIMA COUNTY ATTORNEY’S OFFICE, CIVIL DIVISION
                                                                32 N. Stone Ave., Ste. 2100
                                                            7   Tucson, Arizona 85701
                                                                kathryn.ore@pcao.pima.gov
                                                            8   pcaocvbk@pcao.pima.gov
                                                                Attorneys for Pima County
                                                            9
                                                                Kasey C. Nye
                                                           10   WATERFALL ECONOMIDIS CALDWELL
                                                                HANSHAW & VILLAMANA, P.C.
                                                           11   5120 E. Williams Cir., Ste. 800
                                                                Tucson, AZ 85711
                                                           12   knye@waterfallattorneys.com
                   One Arizona Center, 400 E. Van Buren




                                                                Attorneys for Ally Financial
          Wilmer




                                                           13
                         Phoenix, Arizona 85004




                                                                Brian N. Spector
                              LAW OFFICES


                              (602) 382-6000




                                                           14   SCHNEIDER & ONOFRY, P.C.
Snell &L.L.P.




                                                                365 E. Coronado Road
                                                           15   Phoenix, AZ 85004
                                                                bspector@soarizonalaw.com
                                                           16   Attorneys for John Paul Blakely
                                                           17   Jason P. Sherman
                                                                Lydia R. Tulin
                                                           18   Shapiro, Van Ess & Sherman, LLP
                                                                3636 N. Central Ave., Suite #400
                                                           19   Phoenix, AZ 85012
                                                                AZNotices@logs.com
                                                           20   Attorneys for Citizens Bank, N.A.
                                                           21   Harold E. Campbell
                                                                HAROLD E. CAMPBELL P.C.
                                                           22   910 West McDowell
                                                                Phoenix, AZ 85007
                                                           23   heciii@haroldcampbell.com
                                                                Attorney for Take 2 LLC and John Quinn
                                                           24

                                                           25   /s/ Paula Shanahan
                                                           26   4823-4277-2698


                                                           27

                                                           28
                                                                                                            4
                                                          Case 2:19-bk-03236-DPC     Doc 601 Filed 02/02/21 Entered 02/02/21 16:49:29   Desc
                                                                                      Main Document    Page 4 of 4
